         Case 3:18-cv-00437-HZ          Document 83       Filed 05/13/19     Page 1 of 6



JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants


                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


NORTHWEST ENVIRONMENTAL                               Case No.: 3:18-cv-00437-HZ
DEFENSE CENTER, et al.,
                                                     STIPULATION REGARDING CASE
       Plaintiffs,                                   MANAGEMENT
               v.

U.S. ARMY CORPS OF ENGINEERS, et al.,

       Defendants,

and

CITY OF SALEM and MARION COUNTY,

       Defendant-Intervenors.


       Plaintiffs Northwest Environmental Defense Center, WildEarth Guardians, and Native Fish

Society (collectively, “Plaintiffs”), Federal Defendants the United States Army Corps of Engineers

and National Marine Fisheries Service (collectively, “Federal Defendants”), and Defendant-



Stipulation Regarding Case Management and Deadlines - 1
               Case 3:18-cv-00437-HZ        Document 83        Filed 05/13/19      Page 2 of 6



Intervenors City of Salem and Marion County (“Defendant-Intervenors”) hereby stipulate to the

terms and deadlines outlined below regarding case management. The parties respectfully request that

the Court enter an order adopting this stipulation.

                                                 Stipulation

          The parties agree that the case should be bifurcated into two phases: liability and, if

necessary, remedy. The following briefing schedule will be used to resolve the merits of Plaintiffs’

and Defendant-Intervenors’ claims as to liability:

          1.       June 28, 2019 – Federal Defendants will provide Plaintiffs, Defendant-Intervenors,

and the Court with a copy of the documents that the Corps and NMFS assert constitute the

administrative records for the claims alleged in Plaintiffs’ complaint (ECF 1).1 Federal Defendants

will also produce a privilege log for any documents that are withheld, a certification of the materials

included in these records, and the date that the agency used as a cut-off for including materials in the

records.

          2.       September 25, 2019 – Plaintiffs will file a motion for summary judgment on their

claims. Defendant-Intervenors may file a motion for summary judgment on the merits of their cross

claims.

          3.       November 6, 2019 – Federal Defendants will file their combined motion for

summary judgment on Plaintiffs’ claims and response in opposition to Plaintiffs’ motion for

summary judgment. Federal Defendants will also file a motion for summary judgment on

Defendant-Intervenors’ cross claims (and combine it with an opposition to Defendant-Intervenors’




1
 By stipulating to this process, Plaintiffs and Defendant-Intervenors are not agreeing that there is
any administrative record—as that term is defined under the Administrative Procedure Act—for
their claims against the Corps.


Stipulation Regarding Case Management and Deadlines - 2
             Case 3:18-cv-00437-HZ         Document 83        Filed 05/13/19       Page 3 of 6



motion for summary judgment, if any, filed by September 25, 2019). Plaintiffs and Defendant-

Intervenors may each file a brief that responds to the other party’s motion for summary judgment.

        4.       December 13, 2019 – Plaintiffs will file a combined opposition to Federal

Defendants’ motion for summary judgment on Plaintiffs’ claims and reply in support of Plaintiffs’

motion for summary judgment. Defendant-Intervenors will file an opposition to Federal

Defendants’ motion for summary judgment on the cross claims (and combine it with a reply in

support of Defendant-Intervenors’ motion for summary judgment, if one was filed).

        5.       January 15, 2019 – Federal Defendants will file a reply in support of their motion for

summary judgment on Plaintiffs’ claims as well as a reply in support of their motion for summary

judgment on Defendant-Intervenors’ cross claims.

        6.       January 29, 2020 – The Court holds a hearing on the parties’ motions for summary

judgment.

        The parties will forego seeking discovery during the liability phase of this case to resolve the

case expeditiously and to meet the Court’s schedule for dispositive motion briefing this fall and a

hearing on January 29, 2020. By doing so, Plaintiffs and Defendant-Intervenors maintain that the

scope of review for their Endangered Species Act claims against the Corps is not limited to an

administrative record, making discovery available. See, e.g., W. Watersheds Project v. Kraayenbrink, 632

F.3d 472, 476-77, 497 (9th Cir. 2011); Willamette Riverkeeper et al. v. U.S. Army Corps of Engineers, No.

6:17-cv-00801-MC, ECF No. 28 (D. Or. Feb. 28, 2018).

        The parties remain free to introduce other evidence in support of their positions on the

merits. The parties do not waive any claim or defense relating to such evidence.

        If the Court issues a ruling on the parties’ cross-motions for summary judgment that

demonstrates a remedy is warranted, the parties will confer about a case management schedule for




Stipulation Regarding Case Management and Deadlines - 3
         Case 3:18-cv-00437-HZ          Document 83        Filed 05/13/19     Page 4 of 6



the remedy phase. The parties reserve the right to seek discovery relating to potential remedies and

request that the Court hold an evidentiary hearing to resolve the remedy phase.



 Dated: May 13, 2019

                                      JEAN E. WILLIAMS, Deputy Assistant Attorney General
                                      SETH M. BARSKY, Section Chief
                                      S. JAY GOVINDAN, Assistant Section Chief

                                      /s/ Kaitlyn Poirier
                                      KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Wildlife & Marine Resources Section
                                      Ben Franklin Station, P.O. Box 7611
                                      Washington, D.C. 20044-7611
                                      Telephone: (202) 307-6623
                                      Facsimile: (202) 305-0275
                                      Email: kaitlyn.poirier@usdoj.gov

                                      /s/ Michael R. Eitel
                                      MICHAEL R. EITEL, Senior Trial Attorney
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Wildlife & Marine Resources Section
                                      999 18th Street, South Terrace 370
                                      Denver, Colorado 80202
                                      Telephone: (303) 844-1479
                                      Fax: (303) 844-1350
                                      Email: michael.eitel@usdoj.gov

                                      Attorneys for Federal Defendants


                                       /s/Elizabeth H. Potter
                                       Lauren M. Rule (OSB #015174)
                                       Elizabeth H. Potter (OSB #105482)
                                       ADVOCATES FOR THE WEST
                                       3701 SE Milwaukie Ave, Suite B
                                       Portland, OR 97202
                                       Tel: (503) 914-6388
                                       lrule@advocateswest.org
                                       epotter@advocateswest.org

                                       Attorneys for Plaintiffs


Stipulation Regarding Case Management and Deadlines - 4
         Case 3:18-cv-00437-HZ       Document 83      Filed 05/13/19      Page 5 of 6



                                    /s/Larry Burke________
                                    Lawrence Burke, OSB No. 892082
                                    DAVIS WRIGHT TREMAINE
                                    1300 SW Fifth Ave, Ste 2400
                                    Portland, OR 97201
                                    Tel: (503) 241-2300
                                    larryburke@dwt.com

                                    /s/Robert E. Miller________
                                    Robert E. Miller (pro hac vice)
                                    DAVIS WRIGHT TREMAINE
                                    920 Fifth Ave, Ste 3300
                                    Seattle, WA 98104
                                    Tel: (206) 622-3150
                                    robertmiller@dwt.com

                                    Attorneys for Defendant-Intervenors




Stipulation Regarding Case Management and Deadlines - 5
            Case 3:18-cv-00437-HZ          Document 83       Filed 05/13/19      Page 6 of 6



                                    CERTIFICATE OF SERVICE
          I certify that on May 13, 2019, the foregoing was electronically filed through the Court’s

electronic filing system, which will generate automatic service on all parties enrolled to receive such

notice.
                                         /s/ Kaitlyn Poirier
                                         Kaitlyn Poirier
                                         Trial Attorney, U.S. Department of Justice




Stipulation Regarding Case Management and Deadlines - 6
